THOMAS, Circuit Judge,
concurring.
I concur with the result in this case, but differ slightly from the majority’s statutory interpretation. The majority holds that the False Claims Act requires payment of court-awarded attorneys’ fees directly to the attorney. I would hold that, absent a contractual assignment to the attorney, the False Claims Act requires payment of the attorneys’ fee award to the party, with the ultimate disposition of the award dependent upon the contract between the attorney and client. Here, I have absolutely no conflict with the result because Virani assigned his right to court-awarded attorneys’ fees to his lawyers.
However, a brief comment on the statutory analysis is warranted. On its face, the False Claims Act provides that payment of attorneys’ fees should be made directly to the qui tarn plaintiff. Referring to the qui tarn plaintiff, 31 U.S.C. § 3730(d)(1) provides:
Any such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily in-*581eurred, plus reasonable attorneys’ fees and costs.
(emphasis added).
This result is consistent with the general proposition, noted by the majority, that federal fee-shifting statutes confer fee awards upon parties, not attorneys. Evans v. Jeff D., 475 U.S. 717, 730-32, 106 S.Ct. 1531, 1539-40, 89 L.Ed.2d 747 (1986). A party may waive statutorily authorized fees over the objection of his or her attorney. Id. Indeed, an attorney does not have standing to request statutory fees. Willard v. City of Los Angeles, 803 F.2d 526, 527 (9th Cir.1986).
The majority interprets this to mean that a chent has a discretionary power to obtain a fee award. In the ease of fee-shifting statutes, the majority concludes that if that power is exercised, the fee award must be paid directly to the attorney. The implication seems to be that the attorney has a vested right in the fee award and the chent acts only as a vehicle through which the attorney may obtain a court-awarded fee.
In my opinion, this interpretation does not square with a plain reading of the False Claims Act, nor with general case law concerning federal fee-shifting statutes. The clear import of ease law is that (1) statutory attorneys’ fee awards are bestowed upon the party, not the attorney and (2) such awards are separate and distinct from the contractual relationship between the attorney and chent.1 Under fee-shifting statutes, a court must determine the reasonable compensation to be paid by the defendant for the time and effort expended by the prevailing party’s attorney, “no more and no less.” Blanchard v. Bergeron, 489 U.S. 87, 93, 109 S.Ct. 939, 944, 103 L.Ed.2d 67 (1989). The fee-shifting statute “controls what the losing defendant must pay, not what the prevaihng plaintiff must pay his lawyer.” Venegas v. Mitchell, 495 U.S. 82, 90, 110 S.Ct. 1679, 1684, 109 L.Ed.2d 74 (1990). Thus, the fee award may bear no relation to the actual fee paid by the prevailing party to his or her attorney. “What a plaintiff may be bound to pay and what an attorney is free to collect under a fee agreement are not necessarily measured by the ‘reasonable attorney’s fee’ that a defendant must pay pursuant to a court order.” Id. Consistent with precedent concerning other fee-shifting statutes, I do not believe the False Claims Act interferes with the contractual relations between attorney and client. Id. at 87, 110 S.Ct. at 1682-83 (‘We have never held that § 1988 constrains the freedom of the civil rights plaintiff to become contractually and personally bound to pay an attorney a percentage of the recovery, if any, even though such a fee is larger than the statutory fee that the defendant must pay to the plaintiff.”).
The analogy to the law of powers is consistent with this conclusion. A power over property is defined as a liberty or authority reserved by, or limited to, a person to dispose of real or personal property for his or her own benefit or the benefit of others. Henderson v. Rogan, 159 F.2d 855, 857 (9th Cir.), cert. denied, 331 U.S. 843, 67 S.Ct. 1534, 91 L.Ed. 1864 (1947). A power is “general” if it is capable of being exercised in favor of anyone, including the holder. A power is “special” if its exercise is restricted by the creating document to a designated class of persons other than the holder of the power. See Paxton v. Commissioner of Internal Revenue, 520 F.2d 923, 927-28 (9th Cir.), cert. denied, 423 U.S. 1016, 96 S.Ct. 450, 46 L.Ed.2d 388 (1975) (discussing powers of appointment); Shedd v. Commissioner of Internal Revenue, 237 F.2d 345, 349 (9th Cir.), cert. denied, 352 U.S. 1024, 77 S.Ct. 590, 1 L.Ed.2d 596 (1957) (same). The majority seems to analogize the False Claims Act fee provisions to the creation of a special power. Because the governing fee agreement in this case contains restrictions, I agree. However, the majority implies that this theory ought to apply in every case regardless of the provisions of the attorney-client contract. In my view, the more appropriate analogy is to that of a general power *582which would give the client control over the property unless restricted by contract. This reasoning is consistent with the False Claims Act and general case law concerning federal fee-shifting statutes.
With this difference noted, I concur.

. Of course, fees must be "incurred'' in order for the plaintiff to be eligible for compensation. In order to be "incurred” within the meaning of a fee-shifting statute, there must be an express or implied agreement that fees will be paid to a legal representative. Phillips v. General Services Admin., 924 F.2d 1577, 1582-83 (Fed.Cir.1991). Thus, a pro se plaintiff is not entitled to a fee award. Kay v. Ehrler, 499 U.S. 432, 435-37, 111 S.Ct. 1435, 1436-38, 113 L.Ed.2d 486 (1991).